Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Application Status
Claims 1-2, 4-6, 13-22, 26-30, 32-46 and 47 are currently pending in this patent application. 
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 11/10/2020), Applicants filed a response on 01/13/2021 is acknowledged. 
Claims 15-22, 26-30, 32-46 and 47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 4-6, 13 and 14 are present for examination.
Applicants' arguments filed on 01/13/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.

New-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4-6, 13 and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-8 of US patent 10066222 B2, issued on 09/04/2018 (see, PTO-892) in view of Wicher et al. (Pre-impregnated product. US 8349464, issued on 01/08/2013, see IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4-6, 13 and 14 of the instant application disclose an aqueous surface treatment composition for paper and board, the composition comprising from 1 to 40 wt% of a degraded starch with having a weight-average molecular weight Mw of from 10,000 to 12,000,000 and a polydispersity index (Mw/Mn) of from 1.3 to 49, wherein Mn is a number averaged molecular weight and Mw is a weight-average molecular weight, wherein the degraded starch is obtained by a method comprising a)    preparing a suspension of water and starch, b)    adding an enzymatic formulation comprising from 0,0001 wt% to 1 wt% of a polypeptide having an amylase activity, based on the total weight of the starch, hereby obtaining a mixture, and c)    heating the mixture to a temperature of from 60 to 100°C for from 5 to 60 minutes, thereby obtaining the degraded starch which is enzymatically and thermally treated starch, and wherein the polypeptide having an amylase activity comprises the amino acid sequence of SEQ ID NO: 12 (i.e. 100% identity to SEQ ID NO: 12), wherein the degraded starch has a weight-average molecular weight Mw of from 400.000 to 12.000.000 and a polydispersity index (Mw/Mn) of from 10 to 49, wherein the enzymatic formulation further comprises at least one enzyme selected from the group consisting of a glucoamylase and a debranching enzyme, wherein the enzymatic formulation further comprises a debranching enzyme; and the debranching enzyme is a hemicellulase, an isoamylase, a beta amylase, a gamma amylase, an exo-amylase, a pullulanase, a xylanase, a mannanase, an alpha gluconase, an endocellulase, an exocellulase, or any a combination thereof, wherein the enzymatic formulation further comprises a protease, a lipase, a peroxidase, a laccase, a tyrosinase, a cellubiohydrolase, a glucose oxidase, a transferase, a glycosyl transferase, a pectinase, an esterase, a cellobiose oxidoreductase, a glyoxal oxidase, an epimerase, an invertase, a chlorophyllase, or a combination thereof, wherein the aqueous surface treatment composition  of claim 1, further comprising from 2 to 30 wt% of 400.000 to 5,000.000 and a polydispersity index (Mw/Mn) of from 10 to 49.
The claims 1-8 of the US patent 10066222 disclose a method for producing an oil from a grain (starch) milling process comprising (a) providing at least one alpha-amylase having at least 96% sequence identity to the amino acid sequence as set forth in SEQ ID NO:2; (b) providing a composition comprising a starch; (c) contacting the alpha-amylase of (a) with the composition of (b) under conditions wherein the alpha-amylase liquefies the starch to produce a water soluble starch solution, and (d) removing the solubles from the starch solution to produce the oil, wherein the starch is a corn starch, wherein the oil is endogenous to the corn, wherein the removal or liquefaction of starch reduces viscosity of the water soluble starch solution, wherein the reduction in viscosity improves the amount of oil produced, wherein the alpha-amylase is thermostable at a temperature from about 37° C. to about 105° C, wherein the alpha-amylase is active at low pH, wherein the alpha-amylase is active at about pH 4 to about pH 6. 
The specification of the reference patent discloses of using aqueous solution of enzymes alpha-amylase, glucoamylase and further includes a xylanase and a mannanase (see, Col 2, and 86), which are the debranching enzymes as well as lipase and protease (see, Col 86) as claimed for degrading starch suspension in solution after heating 80-100oC for 30-40 minutes (see, Col 2, and Col 94, lines 37 to 67). The specification in Fig. 8 also discloses the ratio of weight average vs number average of the degraded starch is about 4.5 to 6.6, which is indeed a polydispersity index = Mw/Mn (see, Fig. 8). The reference specification further discloses molecular weight profile of degraded starch are 60% is with the MW 1,000 to 2,000, about 15% is with MW 30,000 to 40,000, and a fraction of a percentage with greater than of MW 100,000 (see, Col 21, Fig. 6A), i.e. more than 1% of MW 10,000 as claimed in claim 1, meets the claim  limitation of claim 1, and   the degraded starch of MW 400,000 is inherently present in the fraction of a percentage in the fraction of “greater than of MW 100,000” (see, Col 21 and Fig. 6A).
Furthermore, it is obvious for a skilled artisan to optimize degraded starch to MW 400,000 or higher as claimed in claim 2 by trial and error method of optimization of enzyme amount, temperature and incubation time to produce degraded starch with MW 400,000 or higher to arrive the claimed invention.
The reference patent does not teach a composition comprising the degraded grain or starch, wherein the degraded starch grain having size of the starch grain is with a weight-average molecular weight Mw of from 400,000 to 5000,000  and polydispersity index (Mw/Mn) of 10-49 (for claims 2 and 14).
However, Wicher et al. teach an aqueous impregnating solution or composition comprising a degraded modified starch, which has a molecular weight distribution, expressed as polydispersity  index, Mw/Mn of at least 6 and preferred starches have a polydispersity index of  6 to 23 (see, Col 2, lines 51-67)  i.e. 6% by weight of starch molecules with molecular weight 1,000 to 5,000 g/mol, 5 to 20% by weight  of molecules  with a molecular weight of 1000 to 5000 g/mol; 20 to 40% by weight of molecules with a molecular weight  of 5000 to 25000 g/mol; 20 to 45% by weight of molecules with weight of  25000 to 200000 g/mol; 5 to 22% by weight of molecules  with a molecular weight of 200000 to 1,000,000 and 0.5 to 5% by weight molecules with a molecular weight  more than 1,000,000 g/mol (Col 3, lines 1-6 and lines 18-
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of US patent 10066222 and Wicher et al. to use alpha-amylase, glucoamylase and further includes a xylanase and a mannanase (see, Col 86), which are the debranching enzymes as well as lipase and protease as an enzyme composition as taught by reference patent to degrade starch with said  enzyme composition to produce degraded starch with MW of 400,000 to 1000,000 with polydispersity index (Mw/Mn) of 6-23 as taught by Wicher et al. and modify the reference patent to make a liquid composition comprising degraded starch with MW of 400,000 or greater and polydispersity index of more than 10 in view of the teachings of Wicher et al. to arrive the claimed invention. 
	One of ordinary skilled in the would have been motivated to produce a composition comprising degraded starch with the MW of greater than 400,000 to use as coating in paper board industry,  which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because the reference patent and Wicher et al. could successfully obtained degraded starch with desired polydispersity index using enzymatic process using alpha-amylase, glucoamylase and xylanase as well as protease and lipase.

 The above indicated claims of the reference patents while not totally identical to the instant claims, are a method claim of using an alpha-amylase in liquefying or hydrolyzing starch comprising an amino acid sequence having at least 96% sequence identity to SEQ ID NO:2, or an enzymatically active fragment thereof, wherein the polypeptide has an alpha-amylase activity to liquefy or hydrolyze grain (starch)  to glucose, which is 100% identical to the amylase  enzyme of SEQ ID NO: 12 of the instant application as claimed. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product with same scope of alpha-amylase (at least 96% which under BRI could be 100% as claimed in the instant application), includes several embodiments that would anticipate the invention claimed in the instant application, or alternatively render them obvious.  Claims of the instant application listed above cannot be considered patentably distinct over claims and the specification of the reference patents when there are specifically recited embodiments (Col 2, 21, 86, 87-89, and Fig. 6A and 8) that would either anticipate to mainly claims 1-2, 4-6, 13 and 14 of the instant application or alternatively render them obvious in view of the teachings of Wicher et al.  Alternatively, claims 1-2, 4-6, 13 and 14 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-8 of US patent 10066222 and the Specification and Drawings, and in view of the teachings of Wicher et al. i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference(s). One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-8 and the Specification and Drawings  of US patent 10066222. 

Arguments/Response:

Regarding the arguments that that the examiner restricted the claims of the instant application product (composition) from methods, which is not persuasive because the composition is not an enzyme composition of alpha-amylase, but rather a composition of degraded starch molecules (high molecular weight) and method of use thereof. Furthermore, the reference patent method is distinct from the instant methods, which was the method of use of amylase enzyme. Besides, instant application is not a Divisional application of a parent patent application.


Claims 1-2, 4-6, 13 and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-8 of US patent 8338131 B2, issued on 12/25/2012 (see, PTO-892) in view of Wicher et al. (Pre-impregnated product. US 8349464, issued on 01/08/2013, see IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4-6, 13 and 14 of the instant application disclose an aqueous surface treatment composition for paper and board, the composition comprising from 1 to 40 wt% of a degraded starch with having a weight-average molecular weight Mw of from 10,000 to 12,000,000 and a polydispersity index (Mw/Mn) of from 1.3 to 49, wherein Mn is a number averaged molecular weight and Mw is a weight-average molecular weight, wherein the degraded starch is obtained by a method comprising a)    preparing a suspension of water and starch, b)    adding an enzymatic formulation comprising from 0,0001 wt% to 1 wt% of a polypeptide having an amylase activity, based on the total weight of the starch, hereby obtaining a mixture, and c)    heating the mixture to a temperature of from 60 to 100°C for from 5 to 60 minutes, thereby obtaining the degraded starch which is enzymatically and thermally treated starch, and wherein the polypeptide having an amylase activity comprises the amino acid sequence of SEQ ID NO: 12, wherein the degraded starch has a weight-average molecular weight Mw of from 400.000 to 12.000.000 and a polydispersity index (Mw/Mn) of from 10 to 49, wherein the enzymatic formulation further comprises at least one selected from the group consisting of a glucoamylase and a debranching enzyme, wherein the enzymatic formulation further comprises a debranching enzyme; and the debranching enzyme is a hemicellulase, an isoamylase, a beta amylase, a gamma amylase, an exo-amylase, a pullulanase, a xylanase, a mannanase, an alpha gluconase, an endocellulase, an exocellulase, or any a combination thereof, wherein the enzymatic formulation further comprises a protease, a lipase, a peroxidase, a laccase, a tyrosinase, a cellubiohydrolase, a glucose oxidase, a transferase, a glycosyl transferase, a pectinase, an esterase, a cellobiose oxidoreductase, a glyoxal oxidase, an epimerase, an invertase, a chlorophyllase, or a combination thereof, wherein the aqueous surface treatment composition  of claim 1, further comprising from 2 to 30 wt% of the degraded starch, wherein the degraded starch has a weight-average molecular weight Mw of from 400.000 to 5,000.000 and a polydispersity index (Mw/Mn) of from 10 to 49.
The claims 1-7 of the US patent 8338131 disclose an isolated, synthetic, or recombinant polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:2, or an enzymatically active fragment thereof, wherein the polypeptide has an alpha-amylase activity and is cable of generating a homogenous molecular weight (MW) profile of oligosaccharides centered at 1000-2000 MW with less than 10% of the mass greater than MW 25,000 (Col 21 and claim 1) during starch liquefaction, wherein the sequence identity is 95% sequence identity, wherein the polypeptide is encoded by SEQ ID NO:1 or an enzymatically active fragment thereof, wherein the amylase is used in starch processing, a composition comprising the polypeptide of claim 1, wherein the composition is a detergent, a detergent additive, a food, a food supplement, a feed supplement, or a feed, and a method of hydrolyzing a polysaccharide or oligosaccharide linkage comprising (a) providing the polypeptide of claim 1, and (b) contacting a substance containing the polysaccharide or oligosaccharide with the polypeptide of claim 1, under conditions which facilitate the hydrolysis of the polysaccharide or oligosaccharide linkage.
The specification of the reference patent discloses of using aqueous solution of enzymes alpha-amylase, glucoamylase and further includes a xylanase and a mannanase (see, abstract, Col 2, 5, 21, 86, and 88), which are the debranching enzymes as well as lipase and protease (see, Col 86) as claimed for degrading starch suspension in solution after heating 80-100oC for 30-40 minutes (see, Col 2, and Col 94, lines 37 to 67). The specification in Fig. 8 also discloses the ratio of weight average vs number average of the degraded starch is about 4.5 to 6.6, which is indeed a polydispersity index = Mw/Mn (see, Fig. 8). The reference specification further discloses molecular weight profile of degraded starch are 60% is with the MW 1,000 to 2,000, about (approximately from Fig. 6A) 15% is with MW 30,000 to 40,000, and a fraction of a percentage with greater than of MW 100,000 (see, Col 21, Fig. 6A), i.e. more than 1% of MW 10,000 as claimed in claim 1, meets the claim  limitation of claim 1, and   the degraded starch of MW 400,000 is inherently present in the fraction of a percentage in the fraction of “greater than of MW 100,000” (see, Col 21 and Fig. 6A).
Furthermore, it is obvious for a skilled artisan to optimize degraded starch to MW 400,000 or higher as claimed in claim 2 by trial and error method of optimization of enzyme amount, temperature and incubation time to produce degraded starch with MW 400,000 or higher to arrive the claimed invention.
The reference patent does not teach a composition comprising the degraded grain or starch, wherein the degraded starch grain having size of the starch grain is with a weight-average molecular weight Mw of from 400,000 to 5000,000  and polydispersity index (Mw/Mn) of 10-49 (for claims 2 and 14).
However, Wicher et al. teach an aqueous impregnating solution or composition comprising a degraded modified starch, which has a molecular weight distribution, expressed as polydispersity  index, Mw/Mn of at least 6 and preferred starches have a polydispersity index of  6 to 23 (see, Col 2, lines 51-67)  i.e. 6% by weight of starch molecules with molecular weight 1,000 to 5,000 g/mol, 5 to 20% by weight  of molecules  with a molecular weight of 1000 to 5000 g/mol; 20 to 40% by weight of molecules with a molecular weight  of 5000 to 25000 g/mol; 20 to 45% by weight of molecules with weight of  25000 to 200000 g/mol; 5 to 22% by weight of molecules  with a molecular weight of 200000 to 1,000,000 and 0.5 to 5% by weight molecules with a molecular weight  more than 1,000,000 g/mol (Col 3, lines 1-6 and lines 18-20), meets the claims limitation of claims 1-2 and 13-14, wherein the amount of the average molecular weight and the polydispersity index falls within the scope of amount as claimed in the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of US patent 8338131 and Wicher et al. to use alpha-amylase, glucoamylase and further includes a xylanase and a mannanase (see, Col 86), which are the debranching enzymes as well as lipase and protease as an enzyme composition as taught by reference patent to degrade starch with said  enzyme composition to produce degraded starch with MW of 400,000 to 1000,000 with polydispersity index (Mw/Mn) of 6-23 as taught by Wicher et al. and modify the reference patent to make a liquid composition comprising degraded starch with MW of 400,000 or greater and polydispersity index of more than 10 in view of the teachings of Wicher et al. to arrive the claimed invention. 
	One of ordinary skilled in the would have been motivated to produce a composition comprising degraded starch with the MW of greater than 400,000 to use as coating in paper board industry,  which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because the reference patent and Wicher et al. could successfully obtained degraded starch with desired polydispersity index using enzymatic process using alpha-amylase, glucoamylase and xylanase as well as protease and lipase.

 The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a product claim of an isolated, synthetic, or recombinant polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:2, or an enzymatically active fragment thereof, wherein the polypeptide has an alpha-amylase activity to liquefy or hydrolyze starch to polysaccharide or oligosaccharide or glucose, which is 100% identical to the amylase  enzyme of SEQ ID NO: 12 of the instant application as claimed. The portion of the specification and the claims in the reference patents, while drawn to the actual product and same scope of alpha-amylase (at least 96% which under BRI could be 100% as claimed in the instant application), includes several embodiments that would anticipate the invention claimed in the instant application, or alternatively render them obvious.  Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-2, 4-6, 13 and 14 of the instant application or alternatively render them obvious.  Alternatively, claims 1-2, 4-6, 13 and 14 cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments (Col 2, 21, 86, 87-89, and Fig. 6A and 8) that would either anticipate to mainly claims 1-2, 4-6, 13 and 14 of the instant application or alternatively render them obvious in view of the teachings of Wicher et al.  Alternatively, claims 1-2, 4-6, 13 and 14 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-7 of US patent 8338131 and the Specification and Drawings, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference in view of the teachings of Wicher et al. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-7 and the Specification and the Drawings of US patent 8338131. 


Claims 1-2, 4-6, 13 and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claim 1 of US patent 9701950 B2, issued on 07/11/2017 (see, PTO-892) in view of Wicher et al. (Pre-impregnated product. US 8349464, issued on 01/08/2013, see IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4-6, 13 and 14 of the instant application disclose an aqueous surface treatment composition for paper and board, the composition comprising from 1 to 40 wt% of a degraded starch with having a weight-average molecular weight Mw of from 10,000 to 12,000,000 and a polydispersity index (Mw/Mn) of from 1.3 to 49, wherein Mn is a number averaged molecular weight and Mw is a weight-average molecular weight, wherein the degraded starch is obtained by a method comprising a)    preparing a suspension of water and starch, b)    adding an enzymatic formulation comprising from 0,0001 wt% to 1 wt% of a polypeptide having an amylase activity, based on the total weight of the starch, hereby obtaining a mixture, and c)    heating the mixture to a temperature of from 60 to 100°C for from 5 to 60 minutes, thereby obtaining the degraded starch which is enzymatically and thermally treated starch, and wherein the polypeptide having an amylase activity comprises the amino acid sequence of SEQ ID NO: 12, wherein the degraded starch has a weight-average molecular weight Mw of from 400.000 to 12.000.000 and a polydispersity index (Mw/Mn) of from 10 to 49, wherein the enzymatic formulation further comprises at least one selected from the group consisting of a glucoamylase and a debranching enzyme, wherein the enzymatic formulation further comprises a debranching enzyme; and the debranching enzyme is a hemicellulase, an isoamylase, a beta amylase, a gamma amylase, an exo-amylase, a pullulanase, a xylanase, a mannanase, an alpha gluconase, an endocellulase, an exocellulase, or any a combination thereof, wherein the enzymatic formulation further comprises a protease, a lipase, a peroxidase, a laccase, a tyrosinase, a cellubiohydrolase, a glucose oxidase, a transferase, a glycosyl transferase, a pectinase, an esterase, a cellobiose oxidoreductase, a glyoxal oxidase, an epimerase, an invertase, a chlorophyllase, or a combination thereof, wherein the aqueous surface treatment composition  of claim 1, further comprising from 2 to 30 wt% of the degraded starch, wherein the degraded starch has a weight-average molecular weight Mw of from 400.000 to 5,000.000 and a polydispersity index (Mw/Mn) of from 10 to 49.
The claim 1 of the US patent 9701950 discloses a method of generating a variant amylase comprising an amino acid sequence that is at least 90% , i.e. up to 100%, identical to the amino acid sequence of SEQ ID NO:2 comprising (a) providing parent clones comprising the nucleic acid sequence as set forth in SEQ ID NO:6, SEQ ID NO:66, and SEQ ID NO:68; (b) providing primers and amplifying the primers to generate pools of fragments of parent clones; (c) combining and ligating the pools of fragments of (b) to generate the variant amylase genes; (d) transform the variant amylase genes of (c) into a host cell that expresses the variant amylase.

The specification of the reference patent discloses of using aqueous solution of enzymes alpha-amylase, glucoamylase and further includes a xylanase and a mannanase (see, Col 2, and 86), which are the debranching enzymes as well as lipase and protease (see, Col 86) as claimed for degrading starch suspension in solution after heating 80-100oC for 30-40 minutes (see, Col 2, Fig. 8 also discloses the ratio of weight average vs number average of the degraded starch is about 4.5 to 6.6, which is indeed a polydispersity index = Mw/Mn (see, Fig. 8). The reference specification further discloses molecular weight profile of degraded starch are 60% is with the MW 1,000 to 2,000, about 15% is with MW 30,000 to 40,000, and a fraction of a percentage with greater than of MW 100,000 (see, Col 21, Fig. 6A), i.e. more than 1% of MW 10,000 as claimed in claim 1, meets the claim  limitation of claim 1, and   the degraded starch of MW 400,000 is inherently present in the fraction of a percentage in the fraction of “greater than of MW 100,000” (see, Col 21 and Fig. 6A).
Furthermore, it is obvious for a skilled artisan to optimize degraded starch to MW 400,000 or higher as claimed in claim 2 by trial and error method of optimization of enzyme amount, temperature and incubation time to produce degraded starch with MW 400,000 or higher to arrive the claimed invention.
The reference patent does not teach a composition comprising the degraded grain or starch, wherein the degraded starch grain having size of the starch grain is with a weight-average molecular weight Mw of from 400,000 to 5000,000  and polydispersity index (Mw/Mn) of 10-49 (for claims 2 and 14).
However, Wicher et al. teach an aqueous impregnating solution or composition comprising a degraded modified starch, which has a molecular weight distribution, expressed as polydispersity  index, Mw/Mn of at least 6 and preferred starches have a polydispersity index of  6 to 23 (see, Col 2, lines 51-67)  i.e. 6% by weight of starch molecules with molecular weight 1,000 to 5,000 g/mol, 5 to 20% by weight  of molecules  with a molecular weight of 1000 to 5000 g/mol; 20 to 40% by weight of molecules with a molecular weight  of 5000 to 25000 g/mol; 20 to 45% by weight of molecules with weight of  25000 to 200000 g/mol; 5 to 22% by weight of molecules  with a molecular weight of 200000 to 1,000,000 and 0.5 to 5% by weight molecules with a molecular weight  more than 1,000,000 g/mol (Col 3, lines 1-6 and lines 18-20), meets the claims limitation of claims 1-2 and 13-14, wherein the amount of the average molecular weight and the polydispersity index falls within the scope of amount as claimed in the current application (see, column 2,line 51 to 67, and column 3, lines 1-18; lines 19-20, Table 1), and further according to the examples an aqueous composition is used wherein the starch is used in the same amount as claimed in claim 1 of the current instant application. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of US patent 9701950 and Wicher et al. to use alpha-amylase, glucoamylase and further includes a xylanase and a mannanase (see, Col 86), which are the debranching enzymes as well as lipase and protease as an enzyme composition as taught by reference patent to degrade starch with said  enzyme composition to produce degraded starch with MW of 400,000 to 1000,000 with polydispersity index (Mw/Mn) of 6-23 as taught by Wicher et al. and modify the reference patent to make a liquid composition comprising degraded starch with MW of 400,000 or greater and polydispersity index of more than 10 in view of the teachings of Wicher et al. to arrive the claimed invention. 
	One of ordinary skilled in the would have been motivated to produce a composition comprising degraded starch with the MW of greater than 400,000 to use as coating in paper board industry,  which is commercially, industrially and financially beneficial.


 The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed method claim of a method for generating a variant amylase, which is for using to liquefy or hydrolyze starch to glucose, which is 100% identical to the amylase  enzyme of SEQ ID NO: 12 of the instant application as claimed  The portion of the specification (and the claims) in the reference patents, while drawn to the actual product and same scope of alpha-amylase (at least 90% which under BRI could be 100% as claimed in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application, or alternatively render them obvious.   Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-2, 4-6, 13 and 14 of the instant application or alternatively render them obvious.  Alternatively, claims 1-2, 4-6, 13 and 14 cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments (abstract, Col 2, 5, 21, 86, and 88, and Fig. 6A and 8) that would either anticipate to mainly claims 1-2, 4-6, 13 and 14 of the instant application or alternatively render them obvious in view of the teachings of Wicher et al.  Alternatively, claims 1-2, 4-6, 13 and 14 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claim 1 of US patent 9701950, and the Specification and Drawings, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1 and the Specification of US patent 9701950. 


Conclusion
Status of the claims:
Claims 1-2, 4-6, 13 and 14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656